Title: To Alexander Hamilton from John J. U. Rivardi, 12 December 1799
From: Rivardi, John J. U.
To: Hamilton, Alexander


Niagara [New York] December 12, 1799. Discusses need for medical supplies, the difficulty of operating without a quartermaster, and the relative weakness of the garrison. States: “… Captain Laughton Spoke To me Since his return as if it was a matter fixed upon & as if he was already appointed for the Superintendance of the construction as well as for the command of the Vessel when built—he was pressing for assistance—however I declined it untill I had received your orders; in The mean Time I Shall employ Some men in cutting Timber which will answer for Shipbuilding as well as for Garrison repairs. The Captain it Seems To me would be a proper person for The establishment & Keeping of a carrying place but I conceive him To be Too old & infirm for the fatiguing management of a Vessel on the lakes.” Recommends that Lieutenant John M. Lovell be appointed paymaster of First Regiment of Artillerists and Engineers.
